Citation Nr: 1123079	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  08-19 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for L4-5 radiculopathy of the right lower extremity, including secondary to service-connected residuals of compression fracture at L1 and L2, with anterior wedging and kyphotic gibbus.  

3.  Entitlement to an increase in the 10 percent evaluation currently assigned for residuals of compression fracture at L1 and L2, with anterior wedging and kyphotic gibbus.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from July 1966 to February 1970, and from October 1993 to December 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the RO which denied the benefits sought on appeal.  A videoconference hearing before the undersigned was held in March 2011.  

The issues of service connection for neurological impairment of the right lower extremity and an increased rating for the service-connected low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The Veteran's tinnitus is at least as likely as not a disorder due to acoustic trauma as a helicopter pilot in service.  


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in September and November 2006.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and testified at a videoconference hearing before the undersigned in March 2011.  Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

Furthermore, in light of the favorable decision on the issue addressed in this decision, the Board finds that any VA deficiency in complying with VCAA is harmless error and that no useful purpose would be served by remanding the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



Service Connection:  In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and an organic disease of the nervous system is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The Veteran contends that he has had recurring bouts of tinnitus since his initial period of service in Vietnam.  The Veteran testified that he reported tinnitus to medical personnel on one occasion while serving as a helicopter pilot in Vietnam, but never mentioned it again because he believed that it would have affected his flying status and that he would have been grounded.  The Veteran also testified that he has flown helicopters as a reservist and on active duty for over 30 years, and that his tinnitus had significantly worsened since his last active military deployment in the mid-1990's.  

The Veteran was examined by VA in June 2010, to determine the nature and etiology of his hearing loss and tinnitus.  At that time, the examiner indicated that there was no reported history of tinnitus or any objective evidence of hearing loss to a "disabling" degree until many years after the Veteran's discharge from service.  The examiner opined that the Veteran's hearing loss was less likely than not related to service, and that his tinnitus was due to his hearing loss.  

The evidence in this case showed that the Veteran had four years of active service in the late 1960's, including one year of service in Vietnam as a helicopter pilot, and that he was recalled to active service in the mid-1990's, and served an additional two years as a helicopter pilot instructor.  The service treatment records for his initial period of active service in the late 1960's were negative for any complaints, treatment, or diagnosis of tinnitus.  The evidentiary record as currently constituted does not include any service treatment records for his second period of service in the 1990's.  However, given the Veteran's testimony that he never sought treatment or reported his tinnitus to any healthcare providers, the absence of the additional service treatment records is not particularly significant in this case, as they would not, if available, show any pertinent abnormalities regarding his current tinnitus.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d at 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

In this case, the Veteran is competent to relate his history of tinnitus for many years.  Layno, supra; 38 C.F.R. § 3.159(a)(2).  Further, the Board finds that his explanation for not reporting his tinnitus was reasonable and, moreover, predated the onset of his hearing loss.  The Board is cognizant that the VA audiologist opined that the Veteran's tinnitus was related to his hearing loss.  However, it is evident that the opinion was based on the absence of any reported symptoms until after service and the onset of his hearing impairment.  However, in light of the Veteran's testimony on this matter, it would appear that the audiologist's assumption was factually inaccurate.  

As there is nothing in the record to question the reliability of the Veteran's reported history of tinnitus since service, the Board finds that he is credible in reporting a continuity of symptoms since service.  Resolving any doubt on this issue in the Veteran's favor, it is concluded that tinnitus is related to service and service connection is warranted.  


ORDER

Service connection for tinnitus is granted.  





REMAND

Concerning the claims of service connection for radiculopathy of the right lower extremity, to include as secondary to the service-connected compression fracture of L1 and L2, and an increased rating for the service-connected low back disability, the Board finds that additional development is necessary prior to further consideration of the appeal.  

At the videoconference hearing, the Veteran testified that his service-connected low back disability had worsened since he was last examined by VA in 2006.  
(T p.23).  He also testified that he had chronic pain radiating into his right lower extremity for many years after the helicopter accident in service in 1967, and that he eventually required back surgery in 1983.  He said that he stopped going to the VA for his back problems because they wanted to perform surgery on his back, and that he was afraid that if the surgery did not go well, he would lose his flight status which would have ended his career as a helicopter pilot.  He decided instead, to seek treatment from a private chiropractor whenever he experienced a flare-up of symptoms.  At the hearing, the Veteran testified that he never advised the RO of his private chiropractic treatment.  

Attempts to obtain copies of records of the private treatment to which the Veteran has referred should be made, and a more contemporary examination is necessary to determine the extent and severity of the service-connected disability.  

Lastly, the Board notes that the Veteran's service treatment records for his reserve service and for his second period of active service from 1993 to 1995 are not in the claims file.  As currently presented, the claims file does not make clear what efforts have been taken to attempt to obtain these records.  Since they are potentially relevant to the Veteran's claim, further efforts to obtain them should be made.  

Accordingly, the claim is REMANDED for the following action:  

1.  The AMC should take appropriate steps to obtain from the National Personnel Records Center, or other appropriate repository, the Veteran's service treatment records from his reserve service and second period of active service from 1993 to 1995, and associate them with the claims file.  If no additional records can be found, or if they have been destroyed, ask for specific confirmation of that fact.  The Veteran and his representative should also be notified of any unavailable records.  

2.  The Veteran should be asked to identify all health care providers who have treated him for any low back and right leg problems since 1970.  Of particular interest are the private medical reports pertaining to his back surgery in 1983, and any chiropractic treatment records since 1970.  Thereafter, the AMC should take appropriate steps to obtain copies of the medical records from all providers identified by the Veteran and associate them with the claims file.  

3.  The Veteran should be afforded a VA examination to determine the current severity of his service-connected compression fracture at L1 and L2.  The claims folder should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the reports.  All appropriate testing should be undertaken in connection with the examination, and a complete rationale should be provided for any opinion expressed.  

In particular, the examiner should respond to the following:  

a)  Note any limitation of motion in the lower back attributable to the compression fracture at L1 and L2.  The actual and normal ranges of motion should also be listed.  

b)  Indicate whether the service connected low back disability (compression fracture at L1 and L2) exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss or favorable or unfavorable ankylosis due to any excess fatigability, weakened movement or incoordination.  If that is not feasible, that should be explained. 

c)  Express an opinion on whether pain associated with the compression fracture at L1 and L2 could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

d)  Identify all neurological complaints and findings associated with the service-connected compression fracture at L1 and L2, including whether there is any bowel or bladder impairment, and provide a written discussion of the degree of residual weakness or sensory disturbances, and how it impacts on motor function of the lumbar spine.  

e  Indicate whether the Veteran has any incapacitating episodes associated with the compression fracture at L1 and L2 and, if so, note the total duration of the episodes.  

4.  In the event the additional evidence obtained as a result of this Remand indicates L4-5 radiculopathy may be associated with service or the service connected compression fracture at L1-L2, (i.e. is caused or aggravated by the service connected disorder), the Veteran should be examined for purposes of more clearly ascertaining the etiology of the L4-5 radiculopathy.  Specifically, the examiner should offer an opinion as to following: 

a)  Is it at least as likely as not that the Veteran's right lower extremity radiculopathy is related to, or a residual of the helicopter crash in service in September 1967, or otherwise related to service?  

b)  If not, is it at least as likely as not that any current right lower extremity radiculopathy is proximately due to, the result of, or aggravated by the service-connected compression fracture at L1 and L2, with anterior wedging and kyphotic gibbus?  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner should provide a complete rationale for all conclusions reached and opinions expressed.  If the examiner is unable to answer the specific inquiries, this should be so indicated and an explanation as to why that is so included.  

4.  After the requested development has been completed, the AMC should readjudicate the merits of the claims.  This should include consideration of whether any right lower extremity radiculopathy is proximately due to, the result of, or aggravated by the service-connected compression fracture at L1 and L2.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




























Additionally, given the Veteran's assertions that his service-connected low back disability has progressively worsened since his last VA examination, 

In order to establish service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, claims of secondary service connection include instances in which there is an additional increment of disability of a nonservice-connected disability due to aggravation by an established service-connected disability.  Service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is required to discuss its reasons and bases for assigning a particular disability rating with reference to the criteria contained in the relevant diagnostic code(s).  It is not permitted to discuss factors outside the scope of the rating criteria, nor is it permitted to speculate on the presence or absence of the criteria on the basis of incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  















Department of Veterans Affairs


